Citation Nr: 1126193	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  04-19 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from October 1966 to July 1970.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for PTSD.  The appellant appealed the RO's decision.  

In an October 2007 decision, the Board denied service connection for PTSD.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

While the matter was pending at the Court, in November 2008, the appellant's then-attorney and a representative of VA's Office of General Counsel filed a joint motion for remand.  In a December 2008 order, the Court granted the motion, vacated the Board's October 2007 decision, and remanded the matter for readjudication.  

In June 2009, the Board recharacterized the issue on appeal as entitlement to service connection for a psychiatric disorder, including PTSD, and remanded the matter to the RO for additional evidentiary development.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  Neither the appellant nor his representative has argued otherwise.  


FINDINGS OF FACT

1.  The most probative evidence indicates that the appellant does not currently have PTSD.

2.  A psychiatric disability other than PTSD was not present in service or manifest to a compensable degree within the first post-service year and the record contains no indication that any post-service psychiatric disability is causally related to the appellant's active service or any incident therein.  


CONCLUSION OF LAW

A psychiatric disability, including PTSD, was not incurred in active service and may not be presumed to have been incurred in service.  38  U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38  C.F.R. §§ 3.303, 3.304, 3.307, 3.309, (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In January 2003 and November 2006 letters, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  The November 2006 letter included the additional notification requirements imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the issuance of these letters, the RO has reconsidered the appellant's claim, most recently in the April 2011 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The appellant has not argued otherwise.  The appellant's service treatment and personnel records are on file as are all available, relevant post-service clinical records which the appellant has specifically identified and authorized the release thereof.  The RO has also obtained records from the Social Security Administration (SSA) reflecting that the appellant is in receipt of disability benefits due to nerve damage in the left arm and hand only.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2010); see also McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed.Cir.2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").

The RO has also undertaken extensive development in an effort to obtain evidence with which to corroborate the appellant's claimed in-service stressors, including contacting the Air Force Historical Research Agency and the U.S. Army and Joint Services Records Research Center (JSRRC)).  Based on information received, and affording the appellant the benefit of the doubt, the RO has conceded the appellant's report of experiencing a rocket attack at Cam Rahn Bay in 1969.  See PTSD Stressor Verification Review Memo of February 24, 2011.  Thus, additional evidentiary development is not necessary with respect to the appellant's claimed stressors.  This conclusion is strengthened by the basis for the denial of the appellant's claim below, i.e. that the appellant does not currently have PTSD.  

The appellant has also been afforded VA medical examinations in connection with his claim, most recently in April 2011.  38 C.F.R. § 3.159(c) (4) (2010).  The Board finds that the April 2011 examination report is adequate.  The opinion was provided by a qualified medical professional, a board certified psychiatrist, and was predicated on a full reading of all available records as well as a lengthy examination of the appellant, including appropriate diagnostic testing.  The examiner also provided a very detailed rationale for the opinion rendered, with citations to the evidence of record as well as medical literature.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2010).  Neither the appellant nor his representative has argued otherwise.  See Sickels v. Shinseki, No. 2010-7140 (Fed. Cir. May 6, 2011) (holding that, in the absence of a challenge to a VA medical opinion, it is presumed to be adequate).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary in order to fulfill VA's VCAA notification or development duties.  Here, the Board notes that the November 2008 joint motion for remand identified no fault in VA's compliance with its VCAA notification or development actions or with the Board's prior discussion thereof.  The Court has stated that advancing different arguments at successive stages of the appellate process does not serve the interests of the parties, and that such a practice hinders the decision-making process and raises the undesirable specter of piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992).  The Board is therefore confident that if there were any substantive comments concerning the VA's VCAA notice or development obligations, such would have surfaced in the joint motion or in subsequent argument from the appellant's attorney or representative so that any deficiencies could be corrected without further delay to the appellant.


Background

The appellant's service treatment records are negative for complaints or findings of a psychiatric disability.  At his June 1970 military discharge medical examination, psychiatric evaluation was normal.  In connection with the examination, the appellant completed a report of medical history on which he denied having or ever having had frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.  

The appellant's service personnel records show that his military occupational speciality was administrative specialist.  He was stationed in Taiwan from May 1969 to July 1970.  The appellant's service personnel records show that he received no awards or decorations indicative of combat service nor do they contain any indication that he served in Vietnam.

In December 2002, the appellant submitted an original application for VA compensation benefits, seeking service connection for PTSD.  In a February 2003 response to a request for information regarding his claimed in-service stressors, the appellant indicated that in June or July 1969, he had been on TDY at Cam Rahn Bay Air Base in Vietnam.  He stated that he was preparing crew folders in a Quonset hut-type building when the area came under enemy attack.  He recalled the sky was lit with flares and F-4s were flying missions just off the base perimeter.  The appellant also indicated that stated that the following day he went to the clinic with a friend and witnessed many of the wounded from the rocket attack.

In support of his claim, the appellant submitted a March 2003 letter from Frank Kokorowski, MSW, who indicated that he was responding to the appellant's request for an evaluation for the purpose of establishing entitlement to VA disability benefits.  Mr. Kokorowski noted that the appellant reported a history of several stressors, including the terrorist attacks of September 11th, experiencing a rocket attack while at Cam Ranh Bay in Vietnam, and a post-service industrial accident.  Mr. Kokorowski noted that the appellant had completed a PTSD stress questionnaire and the Mississippi Scale for Combat Related PTSD.  On both diagnostic tests he scored borderline for PTSD, validating his complaints of intrusive recollections and flashbacks of the September 11th attacks.  After evaluating the appellant and the results of this diagnostic testing, Mr. Kokorowski diagnosed the appellant as having adjustment disorder with mixed anxiety, alcohol abuse, and dysthymic disorder.  Also diagnosed was moderate PTSD secondary to experiences in Vietnam and the post-service industrial accident.  Mr. Kokorowski indicated that "I do think there is some relationship to [the appellant's] complaints and his service in the military that have been aggravated by the 911 attack and his industrial accident."  

The appellant underwent VA PTSD examination in March 2003 at which he described several stressors, including incidents which had occurred before, during, and after service.  With respect to his in-service stressor, the appellant reported that he had been stationed in Taiwan from May 1969 until just before his discharge from service in July 1970.  During that time, he recalled being sent to Cam Ranh Bay on TDY in June or July 1969.  While at Cam Ranh Bay he experienced incoming rocket attacks.  The appellant also reported a pre-service history of having discovered the body of a transient who had been killed by having his head smashed in and a post-service history of having severe trauma to his left hand in an industrial accident in February 2000.  After examining the appellant, the examiner, a VA clinical psychologist, diagnosed the appellant as having adjustment disorder with mixed affective response secondary to February 2000 industrial accident; PTSD, chronic, moderately severe, secondary to traumas occurring both within as well as outside the U.S. Air Force; and alcohol abuse, early partial remission.  The examining psychologist commented that the appellant's PTSD was "two-thirds due to trauma occurring either before or after active duty in the U.S. Air Force, one third due to trauma occurring while serving active duty U.S. Air Force meeting DSM IV criteria."  

Records obtained from the Social Security Administration include an August 2004 note from a psychiatrist who noted that records showed little impairment due to a mental disorder other than alcohol dependence/abuse.  

The RO thereafter undertook additional efforts in an attempt to obtain evidence corroborating the appellant's claimed in-service stressor, including contacting the U.S. Air Force Historical Research Society.  In a November 2010 memorandum, the archivist responded that official histories of the appellant's unit contained no evidence establishing that administrative personnel such as the appellant had been deployed from Taiwan to Vietnam.  He noted, however, that a unit commander had recommended that some administrative personnel be sent to Cam Rahn Bay to help out in the mail room.  Nonetheless, he indicated that there was no indication that the commander's recommendations had been acted upon.  Based on this information, in a February 2011 PTSD stressor verification review, the RO concluded that, affording the appellant the benefit of the doubt, his reports of having been at Cam Ranh Bay during a rocket attack should be conceded.  

In April 2011, the appellant was again afforded a VA psychiatric examination.  The examiner, a board certified psychiatrist, explained that he had special training and long experience in the diagnosis and treatment of PTSD.  He explained that his experience included being the medical director of a major PTSD training program within VA for many years.  He also indicated that he had commenced special training in PTSD in 1989 and had continued to maintain PTSD as the focus of his professional career since that time.  Additionally, the examiner noted that in completing the examination report, he had used no "cut and paste" or template technology.  Rather, he had based his report on individual factors, including a face-to-face evaluation lasting approximately one hour and 45 minutes during which he had employed the Clinician Administered PTSD Scale, which was regarded as the "gold standard" test for PTSD diagnosis, as well as an informal approach which incorporated the required questioning within a broader approach to minimize the possibility of over reporting.  Finally, the examiner noted that in completing the examination report, he had conducted an extensive records review, including study of the appellant's service treatment and personnel records, post-service clinical and administrative records, and prior examination reports.

The examiner noted that during the evaluation, the appellant described his in-service stressors, particularly the rocket attack on Cam Ranh Bay.  The examiner noted that the appellant also frankly described in-service drug activity, as well as a rather erratic post-service life of polysubstance abuse, criminal activity, and erratic social life and employment.  The examiner noted that the appellant himself described his post-service life as "sex, drugs, and rock and roll" before achieving sobriety from alcohol in 2009.  The appellant acknowledged, however, that he continued to use marijuana as his drug of choice.  The examiner also noted that the appellant had described sustaining a serious injury to his left upper extremity in 2000 and that, currently, his sole source of income was disability benefits as a result of that injury.  

With respect to current psychiatric symptoms, the appellant reported that he rarely, if ever, had dreams of his experiences in the Air Force.  Additionally, the examiner noted that the appellant reported no persistent, painful, or disruptive memories of specific traumatic events.  The examiner also noted that the appellant did not precisely describe numbing of emotional responsiveness.  Rather, he reported maintaining friendships and being an avid sports fan who held season tickets to a professional sports team and never missed a game.  The appellant described his emotional level as being stable and good, reporting no troubles with anger or irritability.  He did not report impaired concentration.  Rather, the appellant reported that he enjoyed reading and cited to several favorite authors.  The examiner noted that the appellant did report being somewhat vigilant in keeping with the crime-ridden subsidized housing building where he resided, but concluded that his vigilance this was reasonable given the setting.  When questioned about symptoms such as anxiety or depression, the appellant described himself as "wistful."  When asked to explain, however, he reported that he was wistful for activities he had previously enjoyed, such as golf.  

Mental status examination showed that the appellant was well oriented, with no signs of a psychosis or a significant acquired organic cognitive deficit.  He exhibited no inappropriate behavior, homicidal or suicidal ideation.  The appellant's insight level psychologically was modest and he did not indicate feeling a need for treatment.  Indeed, the appellant indicated that he was under no psychiatric treatment currently.  

After completing his evaluation of the appellant and reviewing the record, the examiner concluded that based on clear cut criteria, the appellant did not meet the DSM-IV criteria for a diagnosis of PTSD, nor was there evidence in the record that he had ever met the criteria.  He explained, for example, that the appellant failed to describe the required painful intrusive recollections, did not practice avoidance of reminders, and did not meet the definition of emotional numbing.  Additionally, he did not describe heightened arousal.  With respect to other psychiatric diagnoses, the examiner noted that any adjustment disorder which the appellant had developed during his recovery from his industrial accident was not currently evident, indicating that it had resolved and was in remission.  The examiner made clear that it was his opinion that the only diagnosable psychiatric disorders currently present in the appellant were those of alcohol abuse in reported remission and ongoing cannabinoid abuse.  The examiner noted that although the appellant's substance abuse had emerged in full force during active duty, no other psychiatric disorder could be attributed to his active service.  He explained that based on his significant experience with substance abuse disorders, the appellant's deteriorating performance during active duty, as described in service personnel records, was due solely to drug abuse.  

The examiner noted that the record contained previous diagnoses of PTSD, but explained that on careful examination, such diagnoses were not based on the type of detailed examination or relating of symptoms to specific traumas that would be required.  For example, he noted that Mr. Kokorowski's report concluded that the appellant had multiple problems and causations, including a traumatic experience in Vietnam.  The examiner noted, however, that Mr. Kokorowski's examination report did not include a detailed explication of PTSD symptoms.  With respect to the March 2003 examination report, the VA psychiatrist indicated that it was similarly lacking much data and rationale upon which to base a diagnosis.  In summary, the examiner concluded that it was much less likely than not that PTSD or other acquired psychiatric disorder was causally related to the appellant's active duty.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection for certain diseases, including a psychosis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from active service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2010).

In addition to the criteria set forth above, service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV)); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressors occurred.  38 C.F.R. § 3.304(f) (2010); Anglin v. West, 11 Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-service stressor varies depending on whether the veteran was engaged in combat with the enemy.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, then his or her lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2010).

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a veteran engaged in combat with the enemy is resolved on a case-by- case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VA O.G.C. Prec. Op. No. 12-99, 65 Fed. Reg. 6,256-58 (2000).

Where the record does not establish that the claimant engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot as a matter of law provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the claimant must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states,

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843- 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The appellant seeks service connection for a psychiatric disability, particularly PTSD.  He contends that he developed PTSD secondary to a rocket attack at Cam Rahn Bay.  After carefully reviewing the record on appeal, the Board finds that the preponderance of the evidence is against the claim of service connection for a psychiatric disorder, including PTSD.  

As a preliminary matter, the Board finds that the most probative evidence establishes that the appellant does not currently have PTSD.  

As set forth above, the record on appeal contains conflicting medical opinions in this regard.  In March 2003, Mr. Kokorowski, a social worker, diagnosed the appellant as having PTSD secondary to both experiences in Vietnam as well as a post-service industrial accident.  Also in March 2003, a VA psychologist diagnosed the appellant as having PTSD, one third of which was due to in-service experiences, and two-thirds of which was due to trauma occurring either before or after active duty.  On the other hand, in April 2010, a VA psychiatrist concluded that the appellant did not meet the DSM-IV criteria for a diagnosis of PTSD, nor was there evidence in the record that he had ever met the criteria.  

In considering these conflicting medical opinions, the Board notes that the Court has provided "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  These factors are (1) The opinion is based upon sufficient facts or data.  In other words, is the medical professional informed of sufficient facts upon which to base an opinion relevant to the problem at hand?; (2) The opinion is the product of reliable principles and methods; and (3) The expert has applied the principles and methods reliably to the facts of the case.  In other words, most of the probative value of a medical opinion comes from its reasoning.

After carefully considering conflicting opinions discussed above in light of the criteria outlined in Nieves-Rodriguez, the Board finds that the April 2011 medical opinion greatly outweighs the March 2003 medical opinions.  In that regard, the Board notes that the April 2011 examination was conducted by an examiner whose professional credentials and experience appears to be greater than that of the April 2003 examiners.  Specifically, the April 2011 examination was conducted by a board certified psychiatrist with specialized training and extensive experience in the diagnosis and treatment of PTSD.  This extensive training and experience enhances the probative value of his opinion.  

Additionally, the Board notes that the April 2011 medical opinion was based on an extensive psychiatric evaluation which included the "gold standard" test for PTSD diagnosis.  More significantly, the April 2011 examiner described in detail the specific criteria for a diagnosis of PTSD and why those criteria had not been met based on the appellant's symptomatology.  On the other hand, the March 2003 opinions are more conclusory and significantly less detailed, making the basis for the PTSD diagnoses unclear.  This significantly reduces the probative value of these opinions.  See e.g. Nieves-Rodriguez, 22 Vet. App. at 304 (holding that a medical opinion is not entitled to any weight if it contains only data and conclusions).  In that regard, the Board notes that the April 2011 VA examiner provided a lengthy and detailed rationale for his conclusions, with specific reference to the pertinent evidence of record.  Indeed, the examination report exceeds ten single-spaced pages.  Moreover, because the examination was conducted for the express purpose of determining whether the appellant had PTSD, and in light of the thorough nature of the examination and the report, the Board assigns great probative weight to this opinion regarding the question as to whether a diagnosis of PTSD is appropriate.  In light of these factors, the Board concludes that the April 2011 VA examination report is entitled to great probative weight, outweighing the other medical opinion evidence discussed above.  

Under applicable criteria, the first element necessary to establish service connection for PTSD is medical evidence diagnosing the condition in accordance with DSM-IV.  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), the U.S. Court of Appeals for the Federal Circuit observed that 38 U.S.C.A. § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  In this case, for the reasons discussed above, the most probative evidence establishes that the appellant does not meet the criteria for a diagnosis of PTSD in accordance with DSM-IV, nor has he met those criteria for any period of the claim.  To the extent the appellant argues that he has PTSD, such opinion is clearly a matter for an individual with medical knowledge and expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

The Board further finds that the record on appeal contains no basis upon which to award service connection for a psychiatric disability other than PTSD.  In that regard, although the appellant has not specifically claimed entitlement to a psychiatric disability other than PTSD, the Board notes that the record on appeal contains additional psychiatric diagnoses, including adjustment disorder and alcohol and substance abuse.  

To the extent that the appellant may be seeking service connection for a psychiatric disability due to or manifested by drug and alcohol abuse, Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  See also 38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2010) (providing that an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  Thus, service connection for drug and/or alcohol abuse is not warranted.

The Board similarly finds no basis upon which to award service connection for any other psychiatric disability.  As set forth above, the record shows that a psychiatric disability was not present during the appellant's active service.  Indeed, at his June 1970 military discharge medical examination, psychiatric evaluation was normal and the appellant denied having or ever having had frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.  The post-service record on appeal is similarly negative for any indication of a psychiatric disability within the first post-service year or for decades thereafter.  The appellant does not contend otherwise.  

Finally, the Board notes that the record on appeal contains no indication that any post-service psychiatric disability other than PTSD or substance abuse is causally related to his active service or any incident therein.  Rather, where the etiology of any other post-service psychiatric disorders is addressed, it has been attributed to the 2000 industrial accident.  

For the foregoing reasons and bases, the Board finds that the preponderance of the evidence is against the claim of service connection for a psychiatric disorder, including PTSD.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disability, including PTSD, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


